STONE, J.
On the questions argued in this court, we fully concur with the chancellor, and adopt his opinion and conclusions ; holding, with him, that the estate in controversy must be administered as belonging to the estate of George W. Goldsby, free from all restraints or limitations imposed by the will of his father, Thornton B. Goldsby.
As circumstances may render it necessary, that some modification be made of the chancellor’s directions for the further prosecution of this suit, we forbear to express any *410opinion on that part of the case, lest we might be understood as merging his decree in ours, and thus placing it out of his power to accommodate his action to the unfolding wants of the litigation.
The decree of the chancellor, to the extent above expressed, is affirmed.